 
Exhibit 10.2
 
EXECUTION VERSION
 
STOCK PURCHASE AGREEMENT
 
This Agreement (“Agreement”) is made and entered into as of January 6, 2011 (the
“Effective Date”), by and among ZIOPHARM Oncology, Inc., a Delaware corporation
(the “Company”), and Intrexon Corporation, a Virginia corporation (“Intrexon”).
 
A.           Concurrently with the execution of this Agreement, the Company is
entering into a Channel Partner Agreement with Intrexon (the “Channel
Agreement”), pursuant to which Intrexon is licensing the rights to certain
technology to the Company; and
 
B.           In partial consideration of Intrexon’s license under the Channel
Agreement, the Company has agreed to issue and sell to Intrexon certain shares
of the Company’s common stock in accordance with the terms and conditions of
this Agreement.
 
C.           In connection with the entry into the Channel Agreement, the
Company has also agreed to issue and sell to Intrexon, and Intrexon has agreed
to purchase from the Company, certain shares of the Company’s common stock for
cash consideration in accordance with the terms and conditions of this
Agreement, namely the Upfront Purchase Shares (as defined herein) and up to an
additional $50,000,000 in shares of the Company’s common stock pursuant to the
Equity Purchase Commitment (as hereinafter defined).
 
D.           At the First Tranche Closing (as hereinafter defined), the parties
have agreed to enter into a Registration Rights Agreement in the form attached
hereto as Exhibit A (the “Rights Agreement”).
 
AGREEMENT
 
In consideration of the mutual covenants contained in this Agreement and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and Intrexon hereby agree as follows:
 
SECTION 1.  Authorization of Sale of Shares.
 
1.1          Authorization. Subject to the terms and conditions of this
Agreement, the Company has authorized the sale and issuance to Intrexon of up to
the following number of shares (the “Shares”) of the Company’s common stock, par
value $0.001 per share (“Common Stock”):
 
(a)           that number of Shares (the “First Tranche Shares”) equal to 7.495%
of the number of shares of Common Stock issued and outstanding immediately prior
to the First Tranche Closing (as hereinafter defined and, for purpose of
clarity, excluding the Upfront Purchase Shares);

 
1.

--------------------------------------------------------------------------------

 

(b)           that number of Shares (the “Second Tranche Shares”) equal to the
lesser of (i) the number of shares of Common Stock comprising the First Tranche
Shares (subject to appropriate adjustment for stock splits, dividends,
combinations, recapitalizations and the like affecting the Common
Stock)  (ii) subject to Section 6.8 hereof, the maximum number of Shares that
the Company may issue to Intrexon that will not result in the sum of the Upfront
Purchase Shares, First Tranche Shares and Second Tranche Shares exceeding 19.99%
of the number of shares of Common Stock of the Company issued and outstanding
immediately prior to the First Tranche Closing or (iii) subject to Section 6.10
hereof, the maximum number of Shares that the Company may issue to Intrexon and
its Affiliates (as defined in Section 405 of the Securities Act (as defined
below))  that will not result in a change of control of the Company within the
meaning of and in contravention to Rule 5635(b) of the Nasdaq Stock Market
listing rules (or its successor); and
 
(c)           that number of Shares (the “Upfront Purchase Shares”) equal to
5.00% of the number of shares of Common Stock issued and outstanding immediately
prior to the First Tranche Closing (and for purposes of clarity, excluding the
First Tranche Shares).
 
The number of Shares to be issued under each of subsections (a), (b) and (c) of
this Section 1.1 shall be rounded down to the nearest whole share.
 
1.2          Capital Adjustments.  If after the date hereof (i) the outstanding
shares of the Company’s Common Stock shall be subdivided or split into a greater
number of shares or a dividend in Common Stock shall be paid in respect of such
Common Stock or (ii) the outstanding shares of Common Stock are combined, then
all share quantities in this Agreement not yet issued shall be appropriately
adjusted to reflect such stock split, stock dividend or conjunction.  If after
the date hereof (i) the Company shall pay a dividend in securities of the
Company (other than in Common Stock) or of other property (including cash) on
the Common Stock, or (ii) there shall occur any merger, consolidation, capital
reorganization or reclassification in which the Common Stock is converted or
exchanged for securities, cash or other property, the class or series of stock
constituting the Common Stock for purposes of this Agreement, shall be
appropriately adjusted to reflect such other dividend, merger, consolidation,
capital reorganization or reclassification.  After any event referenced in
clauses (i) through (ii) of the immediately preceding sentence is consummated,
if applicable, all references herein to the Company’s Common Stock shall be
deemed to refer to the capital stock or property (including cash) into or for
which the Common Stock was converted or exchanged, with the necessary changes in
detail.
 
1.3          Company Sale.  In the event that the Company consummates a Company
Sale (as defined below) prior to the Second Tranche Closing, Intrexon shall be
entitled to receive, upon the Second Tranche Closing and as the Second Tranche
Shares, the securities, cash or other property that it would have received upon
conversion or exchange of the Second Tranche Shares if immediately prior to the
consummation of the Company Sale the Company had calculated and issued the
Second Tranche Shares to Intrexon under Sections 1.1(b) and 2.2(b).

 
2.

--------------------------------------------------------------------------------

 

1.4          Second Tranche Adjustment.  In the event the number of Second
Tranche Shares issued by the Company at the Second Tranche Closing shall, in
accordance with Section 1.1(b), be less than the number of shares of Common
Stock comprising the First Tranche Shares (subject to appropriate adjustment for
stock splits, dividends, combinations, recapitalizations and the like affecting
the Common Stock) (with such shortfall being referred to herein as the “Second
Tranche Shortfall”), and if within 18 months subsequent to the Second Tranche
Closing the facts and circumstances applicable to such issuance have changed
such that a greater number of Second Tranche Shares would have been issuable in
accordance with Section 1.1(b) had the Second Tranche Closing occurred at a
later date within such 18 month period (including, without limitation, the
receipt of stockholder approval for such issuance in accordance with Section
6.10), then the Company shall issue to Intrexon an additional number of shares
equal to the number of shares comprising the Second Tranche Shortfall (subject
to appropriate adjustment for stock splits, dividends, combinations,
recapitalizations and the like affecting the Common Stock) or such lesser amount
as may be permitted in accordance with Section 1.1(b), for the purchase price
per share for the Second Tranche Shares specified in Section 2.1(b).
 
SECTION 2.  Closing and Delivery
 
2.1         Sale and Purchase Price of Shares.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and agreements contained herein, the Company will issue and sell to
Intrexon, and Intrexon will purchase from the Company, at each of the First
Tranche Closing and the Second Tranche Closing, the applicable number of Shares,
at a purchase price as follows:
 
(a)           the purchase price per share for the First Tranche Shares shall be
equal to the par value of each such share at such time, which price shall be
deemed paid in partial consideration for the execution and delivery by Intrexon
of the Channel Agreement;
 
(b)           the purchase price per share for the Second Tranche Shares shall
be equal to the par value of each such share at such time, which price shall be
deemed paid in partial consideration for the execution and delivery by Intrexon
of the Channel Agreement; and
 
(c)           the purchase price per share for the Upfront Purchase Shares shall
be $4.80 per share, which price shall be paid by Intrexon in cash and delivered
by wire transfer of same day funds at the First Tranche Closing to an account
designated by the Company.
 
2.2         Closings.  The closings of the purchase and sale of the Shares to be
issued pursuant to this Agreement shall be held at the offices of WilmerHale, 60
State Street, Boston, Massachusetts 02109 or at such other place as the Company
and Intrexon may agree, as follows:
 
(a)           the closing of the purchase and sale of the First Tranche Shares
and the Upfront Purchase Shares will occur, subject to the conditions set forth
in Section 8 hereof and applicable to the First Tranche Closing, on the fourth
business day following the date hereof or on such other date as Intrexon and the
Company may agree upon (the “First Tranche Closing”); and
 
(b)           the closing of the purchase and sale of the Second Tranche Shares
will occur, subject to the conditions set forth in Section 8 hereof and
applicable to the Second Tranche Closing, on the earlier of (i) the tenth
business day following the dosing of the first patient in any Phase II Clinical
Trial conducted by the Company of a ZIOPHARM Product (as defined in the Channel
Agreement), and (ii) such other date as Intrexon and the Company may agree (the
“Second Tranche Closing”).  For the purposes of this Agreement, “Phase II
Clinical Trial” shall mean a human clinical trial of a product candidate
conducted in the United States, the principal purpose of which is to evaluate
the effectiveness of such product candidate in the target patient population, as
described in 21 C.F.R. § 312.21(b), or a similar clinical study as the Company
and Intrexon may mutually agree upon that is prescribed by the applicable
regulatory authority in a country other than the United States.

 
3.

--------------------------------------------------------------------------------

 
 
Each of the First Tranche Closing and the Second Tranche Closing are
collectively hereinafter referred to as the “Closings” and individually as a
“Closing”.
 
2.3          Delivery of the Shares.  Promptly following a Closing, the Company
shall deliver to Intrexon a certificate representing the number of Shares
purchased at such Closing, registered in the name of Intrexon.
 
SECTION 3.  Representations and Warranties of the Company.
 
Subject to and except as set forth in the SEC Documents or on the Schedule of
Exceptions which is arranged in sections corresponding to the sub-section
numbered provisions contained below in this Section, the Company hereby
represents and warrants to, and covenants with, Intrexon as of the date hereof
as follows:
 
3.1          Organization, Good Standing and Power.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has the requisite corporate power to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted and as described in the reports filed by the Company with
the Securities and Exchange Commission (the “Commission”) pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), since the end of its most recently completed fiscal year
through the date hereof, including, without limitation, its most recent report
on Form 10-Q.  The Company does not have any subsidiaries.  The Company is
qualified to do business as a foreign corporation and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect.  For the purposes of this Agreement, “Material
Adverse Effect” means any effect on the business, operations, properties or
financial condition of the Company that is material and adverse to the Company,
taken as a whole, and any condition, circumstance or situation that would
prohibit the Company from entering into and performing any of its obligations
hereunder.
 
3.2          Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and perform this Agreement and to
issue and sell the Shares in accordance with the terms hereof.  The execution,
delivery and performance of this Agreement by the Company and the consummation
by it of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company, its board of directors or stockholders is
required, except pursuant to Section 7.  When executed and delivered by the
Company, this Agreement shall constitute a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application. The Company’s board of
directors, at a meeting duly called and held, adopted resolutions approving the
transactions contemplated hereby, including the issuance of the First Tranche
Shares, Second Tranche Shares and Upfront Purchase Shares in a manner consistent
with and that meets the requirements of Section 203(a)(1) of the Delaware
General Corporation Law.

 
4.

--------------------------------------------------------------------------------

 
 
3.3          Issuance of Shares.  The Shares to be issued and sold hereunder
have been duly authorized by all necessary corporate action and, when paid for
and issued in accordance with the terms hereof, will be validly issued, fully
paid and nonassessable.  In addition, such Shares will be free and clear of all
liens, claims, charges, security interests or agreements, pledges, assignments,
covenants, restrictions or other encumbrances created by, or imposed by, the
Company (collectively, “Encumbrances”) and rights of refusal of any kind imposed
by the Company (other than restrictions on transfer under applicable securities
laws) and the holder of such Shares shall be entitled to all rights accorded to
a holder of Common Stock.  As of the date hereof, 48,466,561 shares of the
Company’s Common Stock are issued and outstanding.
 
3.4          No Conflicts; Governmental Approvals.  The execution, delivery and
performance of the Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby do not and will not (i) violate any
provision of the Company’s Amended and Restated Certificate of Incorporation or
Bylaws, each as amended to date, (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which the Company’s properties or assets are bound, or (iii) result
in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or by which any property or
asset of the Company is bound or affected, except for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect.  The
Company is not required under federal, state, foreign or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or issue
and sell the Shares in accordance with the terms hereof (other than any filings,
consents and approvals which may be required to be made by the Company under
applicable state and federal securities laws, rules or regulations prior to or
subsequent to the Closing).

 
5.

--------------------------------------------------------------------------------

 

3.5          Commission Documents, Financial Statements.  The Common Stock of
the Company is registered pursuant to Section 12(b) of the Exchange Act.  During
the two year period preceding the First Tranche Closing Date, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act (the “SEC Documents”).  At the times of their
respective filing, all such reports, schedules, forms, statements and other
documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder.  At the times of their respective filings, such reports, schedules,
forms, statements and other documents did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  As of the date hereof, the Company
meets the “registrant eligibility” requirements set forth in the general
instructions to Form S-3 to enable the registration of its Common Stock. As of
their respective dates, the financial statements of the Company included in the
Commission Documents complied in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto.  Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements), and
fairly present in all material respects the consolidated financial position of
the Company as of the dates thereof and the results of operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments).
 
3.6          Accountants.  Caturano and Company, Inc. (formerly Caturano and
Company, P.C.) whose report on the financial statements of the Company is filed
with the SEC in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2009, were, at the time such report was issued, independent
registered public accountants as required by the Securities Act of 1933 and the
rules and regulations promulgated thereunder (together, the “Securities
Act”).  Except as described in the SEC Documents and as preapproved in
accordance with the requirements set forth in Section 10A of the Exchange Act,
to the Company’s knowledge, Caturano and Company, Inc. has not engaged in any
non-audit services prohibited by subsection (g) of Section 10A of the Exchange
Act on behalf of the Company.
 
3.7          Internal Controls.  The Company has established and maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that:  (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
3.8          Corporate Governance.  The Company’s board of directors meets the
independence requirements of, and has established an audit committee that meets
the independence requirements of, the rules and regulations of the Commission
and the Nasdaq Capital Market.  The Audit Committee has reviewed the adequacy of
its charter within the past 12 months.
 
3.9          Disclosure Controls.  The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rules 13a-15 and
15d-15 under the Exchange Act).  Since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.  The Company is in compliance in all
material respects with all provisions currently in effect and applicable to the
Company of the Sarbanes-Oxley Act of 2002, and all rules and regulations
promulgated thereunder or implementing the provisions thereof.

 
6.

--------------------------------------------------------------------------------

 
 
3.10       No Material Adverse Change.  Except as disclosed in the Commission
Documents, since December 31, 2009, the Company has not (i) experienced or
suffered any Material Adverse Effect, (ii) incurred any material liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Company’s business or (iii) declared, made or paid
any dividend or distribution of any kind on its capital stock.
 
3.11       No Undisclosed Events or Circumstances.  Except as disclosed in the
Commission Documents, since December 31, 2009, except for the consummation of
the transactions contemplated herein, to the Company’s knowledge, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
3.12       Litigation.  No action, suit, proceeding or investigation is
currently pending or, to the knowledge of the Company, has been threatened in
writing against the Company that: (i) concerns or questions the validity of this
Agreement; (ii) concerns or questions the right of the Company to enter into
this Agreement; or (iii) is reasonably likely to have a Material Adverse
Effect.  The Company is neither a party to nor subject to the provisions of any
material order, writ, injunction, judgment or decree of any court or government
agency or instrumentality.  There is no action, suit, proceeding or
investigation by the Company currently pending or that the Company intends to
initiate that would have a Material Adverse Effect.
 
3.13       Compliance.  Except for defaults or violations which are not
reasonably likely to have a Material Adverse Effect, the Company is not (i) in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company under), nor has the Company received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws, applicable to its
business, except in each case for such defaults or violations as would not have
a Material Adverse Effect.
 
3.14       Intellectual Property
 
(a)           To the best of its knowledge, the Company has entered into
agreements with each of its current and former officers, employees and
consultants involved in research and development work, including development of
the Company’s products and technology providing the Company, to the extent
permitted by law, with title and ownership to patents, patent applications,
trade secrets and inventions conceived, developed, reduced to practice by such
person, solely or jointly with other of such persons, during the period of
employment by the Company except where the failure to have entered into such an
agreement would not have a Material Adverse Effect.  The Company is not aware
that any of its employees or consultants is in material violation thereof.

 
7.

--------------------------------------------------------------------------------

 
 
(b)           To the Company’s knowledge, the Company owns or possesses adequate
rights to use all trademarks, service marks, trade names, domain names,
copyrights, patents, patent applications, inventions, know how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), and other intellectual property rights
(“Intellectual Property”) as are necessary for the conduct of its business as
described in the Commission Documents.  Except as described in the Commission
Documents, (i) to the knowledge of the Company, there is no infringement,
misappropriation or violation by third parties of any such Intellectual
Property; (ii) there is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or claim by others against the Company
challenging the Company’s rights in or to any such Intellectual Property;
(iii) the Intellectual Property owned by the Company and, to the knowledge of
the Company, the Intellectual Property licensed to the Company has not been
adjudged invalid or unenforceable by a court of competent jurisdiction or
applicable government agency, in whole or in part, and there is no pending or,
to the knowledge of the Company, threatened action, suit, proceeding or claim by
others challenging the validity or scope of any such Intellectual Property; (iv)
there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others against the Company that the Company
infringes, misappropriates or otherwise violates any Intellectual Property or
other proprietary rights of others, and the Company has not received any written
notice of such claim; and (v) to the Company’s knowledge, no employee of the
Company is the subject of any claim or proceeding involving a violation of any
term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement or any restrictive covenant to or with a former employer
where the basis of such violation relates to such employee’s employment with the
Company or actions undertaken by the employee while employed with the Company,
in each of (i) through (v), for any instances which would not, individually or
in the aggregate, result in a Material Adverse Effect.
 
3.15       FDA Compliance.
 
(a)            Except as described in the Commission Documents, the
Company:  (i) is in material compliance with all statutes, rules or regulations
applicable to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, marketing, labeling, promotion, sale, offer for
sale, storage, import, export or disposal of any product that is under
development, manufactured or distributed by the Company (“Applicable Laws”);
(ii) has not received any FDA Form 483, notice of adverse finding, warning
letter, untitled letter or other correspondence or notice from the U.S. Food and
Drug Administration (the “FDA”) or any other federal, state, local or foreign
governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”), which would not,
individually or in the aggregate, result in a Material Adverse Effect; (iii)
possesses all material Authorizations necessary for the operation of its
business as described in the Commission Documents and such Authorizations are
valid and in full force and effect and the Company is not in material violation
of any term of any such Authorizations; and (iv) since January 1, 2008: (A) has
not received notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from the FDA or any
other federal, state, local or foreign governmental or regulatory authority or
third party alleging that any product operation or activity is in material
violation of any Applicable Laws or Authorizations and has no knowledge that the
FDA or any other federal, state, local or foreign governmental or regulatory
authority or third party is considering any such claim, litigation, arbitration,
action, suit, investigation or proceeding; (B) has not received notice that the
FDA or any other federal, state, local or foreign governmental or regulatory
authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any material Authorizations and has no knowledge that the FDA
or any other federal, state, local or foreign governmental or regulatory
authority is considering such action; (C) has filed, obtained, maintained or
submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were materially complete and correct on the date filed (or were
corrected or supplemented by a subsequent submission); and (D) has not, either
voluntarily or involuntarily, initiated, conducted, or issued or caused to be
initiated, conducted or issued, any recall, market withdrawal or replacement,
safety alert, post sale warning, “dear doctor” letter, or other notice or action
relating to the alleged lack of safety or efficacy of any product or any alleged
product defect or violation and, to the Company’s knowledge, no third party has
initiated, conducted or intends to initiate any such notice or action.

 
8.

--------------------------------------------------------------------------------

 
 
(b)            Since January 1, 2008, and except to the extent disclosed in the
Commission Documents, the Company has not received any notices or correspondence
from the FDA or any other federal, state, local or foreign governmental or
regulatory authority requiring the termination, suspension or material
modification of any studies, tests or preclinical or clinical trials conducted
by or on behalf of the Company.
 
3.16       General Healthcare Regulatory Compliance.
 
(a)          As used in this subsection:
 
(i)           “Governmental Entity” means any national, federal, state, county,
municipal, local or foreign government, or any political subdivision, court,
body, agency or regulatory authority thereof, and any Person exercising
executive, legislative, judicial, regulatory, taxing or administrative functions
of or pertaining to any of the foregoing.
 
(ii)          “Law” means any federal, state, local, national or foreign law,
statute, code, ordinance, rule, regulation, order, judgment, writ, stipulation,
award, injunction, decree or arbitration award or finding.
 
(b)          The Company has not committed any act, made any statement or failed
to make any statement that would reasonably be expected to provide a basis for
the FDA or any other Governmental Entity to invoke its policy with respect to
“Fraud, Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”,
or similar policies, set forth in any applicable Laws.  Neither the Company,
nor, to the knowledge of the Company, any of its officers, key employees or
agents has been convicted of any crime or engaged in any conduct that has
resulted, or would reasonably be expected to result, in debarment under
applicable Law, including, without limitation, 21 U.S.C. Section 335a.  No
claims, actions, proceedings or investigations that would reasonably be expected
to result in such a material debarment or exclusion are pending, or to the
knowledge of the Company, threatened, against the Company or any of its
respective officers, employees or agents.

 
9.

--------------------------------------------------------------------------------

 
 
(c)           Each of the Company and, to its knowledge, its directors,
officers, employees, and agents (while acting in such capacity) is, and at all
times has been, in material compliance with all health care Laws applicable to
the Company or by which any of its properties, businesses, products or other
assets is bound or affected, including, without limitation, the federal
Anti-kickback Statute (42 U.S.C. § 1320a-7b(b)), the Anti-Inducement Law (42
U.S.C. § 1320a-7a(a)(5)), the civil False Claims Act (31 U.S.C. §§ 3729 et
seq.), the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the Health
Insurance Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et
seq.), the exclusion laws (42 U.S.C. § 1320a-7), the Food Drug and Cosmetic Act
(21 U.S.C. §§ 301 et seq.) (collectively, “Health Care Laws”).  The Company has
not received any notification, correspondence or any other written or oral
communication from any Governmental Entity, including, without limitation, the
FDA, the Centers for Medicare and Medicaid Services, and the Department of
Health and Human Services Office of Inspector General, of potential or actual
material non-compliance by, or liability of, the Company under any Health Care
Laws.
 
(d)           The Company is not a party to any corporate integrity agreements,
monitoring agreements, consent decrees, settlement orders, or similar agreements
with or imposed by any Governmental Entity.
 
3.17       Application of Takeover Protections.  The issuance of the Shares
hereunder and Intrexon’s ownership thereof is not prohibited by the business
combination statutes of the state of Delaware.  The Company has not adopted any
stockholder rights plan, “poison pill” or similar arrangement that would trigger
any right, obligation or event as a result of the issuance of such Shares and
Intrexon’s ownership of such Shares and there are no similar anti-takeover
provisions under the Company's charter documents.
 
3.18       Listing and Maintenance Requirements.  The Company is in compliance
with the requirements of the Nasdaq Capital Market for continued listing of the
Company common stock thereon and has not received any notification that, and has
no knowledge that Nasdaq Capital Market is contemplating terminating such
listing.  The issuance and sale of the Shares hereunder does not contravene the
rules and regulations of the Nasdaq Capital Market in any material respect.
 
3.19       Private Placement.  Neither the Company nor its Affiliates, nor any
Person acting on its or their behalf, (i) has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Shares
hereunder, (ii) has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under any circumstances
that would require registration of the sale and issuance by the Company of the
First Tranche Shares, Second Tranche Shares and Upfront Purchase Shares under
the Securities Act or (iii) has issued any shares of Common Stock or shares of
any series of preferred stock or other securities or instruments convertible
into, exchangeable for or otherwise entitling the holder thereof to acquire
shares of Common Stock which would be integrated with the sale of the Shares to
Intrexon for purposes of the Securities Act or of any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated, nor will the Company or any
of its subsidiaries or affiliates take any action or steps that would require
registration of any of the Shares under the Securities Act or cause the offering
of the Shares to be integrated with other offerings.  Assuming the accuracy of
the representations and warranties of Intrexon, the offer and sale of the Shares
by the Company to Intrexon pursuant to this Agreement will be exempt from the
registration requirements of the Securities Act.

 
10.

--------------------------------------------------------------------------------

 
 
3.20       No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take, any action outside the ordinary course of
business designed to or that might reasonably be expected to cause or result in
unlawful manipulation of the price of the Common Stock.
 
3.21       Brokers.  Neither the Company nor any of the officers, directors or
employees of the Company has employed any broker or finder in connection with
the transaction contemplated by this Agreement.  The Company shall indemnify
Intrexon from and against any broker’s, finder’s or agent’s fees for which the
Company is responsible.
 
SECTION 4.  Representations, Warranties and Covenants of Intrexon.
 
4.1          Purchaser Sophistication.  Intrexon represents and warrants to, and
covenants with, the Company that Intrexon (a) is knowledgeable, sophisticated
and experienced in making, and is qualified to make decisions with respect to,
investments in shares presenting an investment decision like that involved in
the purchase of the Shares, including investments in securities issued by the
Company and investments in comparable companies, and has requested, received,
reviewed and considered all information it deemed relevant in making an informed
decision to purchase the Shares, (b) Intrexon, in connection with its decision
to purchase the Shares, relied only upon the SEC Documents, other publicly
available information, and the representations and warranties of the Company
contained herein.  Intrexon is an "accredited investor" pursuant to Rule 501 of
Regulation D under the Securities Act, (c) Intrexon is acquiring the Shares for
its own account for investment only and with no present intention of
distributing any of such Shares or any arrangement or understanding with any
other persons regarding the distribution of such Shares; (d) Intrexon has not
been organized, reorganized or recapitalized specifically for the purpose of
investing in the Shares; (e) Intrexon will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire to take a pledge of) any of the Shares except in
compliance with the Securities Act and applicable state securities laws, (f)
Intrexon understands that the Shares are being offered and sold to it in
reliance upon specific exemptions from the registration requirements of the
Securities Act and state securities laws, and that the Company is relying upon
the truth and accuracy of, and Intrexon’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of Intrexon set forth
herein in order to determine the availability of such exemptions and the
eligibility of Intrexon to acquire the Shares, (g) Intrexon understands that its
investment in the Shares involves a significant degree of risk, including a risk
of total loss of Intrexon’s investment (provided that such acknowledgment in no
way diminishes the representations, warranties and covenants made by the Company
hereunder) and (h) Intrexon understands that no United States federal or state
agency or any other government or governmental agency has passed upon or made
any recommendation or endorsement of the Shares.

 
11.

--------------------------------------------------------------------------------

 
 
4.2          Authorization and Power.  Intrexon has the requisite power and
authority to enter into and perform this Agreement and to purchase the Shares
being sold to it hereunder.  The execution, delivery and performance of this
Agreement by Intrexon and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action,
and no further consent or authorization of Intrexon or its board of directors or
stockholders is required.  When executed and delivered by Intrexon, this
Agreement shall constitute a valid and binding obligation of Intrexon
enforceable against Intrexon in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
4.3          No Conflict.  The execution, delivery and performance of this
Agreement by Intrexon and the consummation by Intrexon of the transactions
contemplated hereby do not and will not (i) violate any provision of Intrexon’s
charter or organizational documents, (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which Intrexon is a party
or by which Intrexon’s properties or assets are bound, or (iii) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to Intrexon or by which any property or asset of
Intrexon are bound or affected, except, in all cases, other than violations
(with respect to federal and state securities laws) above, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, materially and adversely affect
Intrexon’s ability to perform its obligations under the Agreement.
 
4.4          Restricted Shares.  Intrexon acknowledges that the First Tranche
Shares, Second Tranche Shares and Upfront Purchase Shares are restricted
securities and must be held indefinitely unless subsequently registered under
the Securities Act or the Company receives an opinion of counsel reasonably
satisfactory to the Company that such registration is not required.  Intrexon is
aware of the provisions of Rule 144 promulgated under the Securities Act which
permit limited resale of stock purchased in a private placement subject to the
satisfaction of certain conditions, including, among other things, the existence
of a public market for the stock, the availability of certain current public
information about the Company, the resale occurring not less than one year after
a party has purchased and paid for the stock to be sold, the sale being through
a “broker’s transaction” or a transaction directly with a “market maker” and the
number of shares of the stock being sold during any three-month period not
exceeding specified limitations.  Intrexon further acknowledges and understands
that the Company may not be satisfying the current public information
requirement of Rule 144 at the time Intrexon wishes to sell the Shares and, if
so, Intrexon would be precluded from selling the Shares under Rule 144 even if
the one year minimum holding period has been satisfied.

 
12.

--------------------------------------------------------------------------------

 
 
4.5          Ownership of Common Stock.  As of the date hereof, excluding the
Shares, Intrexon and its Affiliates beneficially own no shares of Common Stock
of the Company.
 
4.6          Stock Legends.  Intrexon acknowledges that certificates evidencing
the Shares shall bear a restrictive legend in substantially the following form
(and including related stock transfer instructions and record notations):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.
 
SECTION 5.  Survival of Representations, Warranties and Agreements.
 
Notwithstanding any investigation made by any party to this Agreement, all
representations and warranties made by the Company and Intrexon herein shall
survive the execution of this Agreement and the issuance and sale to Intrexon of
the Shares and shall terminate two years after the First Tranche Closing,
provided, however, the representations and warranties in Sections 3.1, 3.2 and
3.3 shall survive for so long as Intrexon continues to hold any of the Shares
sold hereunder.


SECTION 6.  Covenants.
 
6.1          Notifications.
 
(a)           During the period prior to the First Tranche Closing, the Company
will promptly advise Intrexon in writing of (i) any Material Adverse Effect, or
(ii) any notice or other communication from any third person or entity alleging
that the consent of the third person is required in connection with the
transactions contemplated by this Agreement.
 
(b)           During the period prior to the Second Tranche Closing, each party
shall promptly notify the other of any action, suit or proceeding that is
instituted or specifically threatened in writing against such party to restrain,
prohibit or otherwise challenge the legality of any transaction contemplated by
this Agreement.
 
(c)           Information received by Intrexon pursuant to this Section 6.1
shall be considered “Confidential Information” as such term is defined in the
Channel Agreement and Intrexon agrees to treat such information in accordance
with the provisions of Article 7 of the Channel Agreement.

 
13.

--------------------------------------------------------------------------------

 
 
6.2          Compliance.  The Company shall use commercially reasonable best
efforts to (i) cause the Common Stock to continue to be registered under the
Exchange Act, file all periodic reports thereunder and continue the listing or
trading of the Common Stock on the Nasdaq Capital Market or any successor market
in good standing and to comply in all material respects with all applicable
rules and regulations of the Commission and all reporting requirements under the
rules and regulations of the Exchange Act and (ii) to satisfy the current public
information requirement of Rule 144, in each case for so long as and at all
times during which Intrexon holds any Shares.
 
6.3          Use of Proceeds.  The Company shall apply the proceeds from the
sale of the Shares hereunder to ongoing operations, or for such other uses as
determined by the Company’s board of directors.
 
6.4          Best Efforts.  Each party will use its reasonable best efforts to
satisfy in a timely fashion each of the conditions to be satisfied by it under
Section 8 of this Agreement.
 
6.5          Press Release.  The Company shall issue a press release announcing
the transaction contemplated by this Agreement and the Channel Agreement prior
to the opening of the financial markets in New York City on the business day
immediately following the date hereof.  The Company shall provide Intrexon with
a reasonable opportunity to review and comment on the press release.
 
6.6          Board Representation; Observer Rights.
 
(a)           At or prior to the First Tranche Closing, the Company shall cause
Randal J. Kirk to be appointed a director of the Company to fill the vacancy
created on the Company’s board of directors by the resignation of George B.
Abercrombie (or, if such vacancy has otherwise been eliminated, shall create
another vacancy by increasing the authorized size of the Company’s board of
directors, which vacancy Mr. Kirk shall instead be appointed to fill). The
Company shall, at each annual or special meeting of stockholders of the Company
at which directors are to be elected, nominate and recommend for election an
individual designated by Intrexon to serve as a member of the board of directors
of the Company (with Mr. Kirk being the initial designee); provided however that
the Company shall only be obligated hereunder to nominate such individuals as
the Company’s Board of Directors determines, in its sole discretion and acting
reasonably and in accordance with its fiduciary duties, to be a suitable
candidate (it being understood and agreed that Mr. Kirk is a suitable
candidate).  Upon the death, disability, retirement, resignation or other
removal of the director designated by Intrexon pursuant to this Section 6.6, the
Company’s board of directors shall as promptly as practicable elect and appoint
another individual designated by Intrexon as a director to fill the vacancy so
created; provided however that the Company shall only be obligated hereunder to
nominate such individuals as the Company’s Board of Directors determines, in its
sole discretion and acting reasonably and in accordance with its fiduciary
duties, to be a suitable candidate.  If the individual designated by Intrexon
and nominated by the Company to serve as a member of the Board of Directors of
the Company is, for any reason, not elected to the Company’s Board of Directors
by the stockholders of the Company, then, at Intrexon’s election, such designee
shall be entitled to attend all meetings of the Company’s Board of Directors and
committees thereof as an observer (with no power to vote on any matter before
the board of directors) and shall be entitled to receive copies of all materials
provided to members of the Company’s Board of Directors; provided that such
designee enters into a confidentiality agreement with the Company in a form
reasonably satisfactory to the Company; and provided, further, that the Company
reserves the right to (i) exclude such designee from access to any Board of
Directors’ material or meeting or portion thereof if the Company believes that
such exclusion is reasonably necessary to preserve the attorney-client
privilege, to protect highly confidential information or for other similar
reasons, or if the Company believes in good faith that such designee has a
conflict of interest, (ii)  at the discretion of the applicable committee,
exclude such designee from access to any meeting materials or meeting (or
portion thereof) of the nominating committee of the Company’s Board of
Directors, compensation committee of the Company’s Board of Directors, audit
committee of the Company’s Board of Directors and any other committee of the
Company’s Board of Directors performing similar functions or which the listing
rules of the Nasdaq Stock Market require to have such discretion.

 
14.

--------------------------------------------------------------------------------

 
 
(b)           If, and for so long as, Intrexon owns twenty percent or more of
the issued and outstanding stock of the Company, Intrexon shall have the right
to designate a second director for nomination and election to the Company’s
board of directors, provided such director shall not be an officer, director or
employee of Intrexon or Third Security, LLC and shall qualify as an “independent
director” under the listing standards of the Nasdaq Stock Market (or such other
exchange on which the Company’s stock may be listed); provided however that the
Company shall only be obligated hereunder to nominate or elect such individual
as the Company’s Board of Directors determines, in its sole discretion and
acting reasonably and in accordance with its fiduciary duties, to be a suitable
candidate; and provided further, that such right to designate a second director
for nomination and election to the Company’s board of directors shall not apply
to the extent that Intrexon’s nominees under Section 6.6(a) and (b) would
constitute nominations for more than one-third of the Company’s authorized
number of directors, it being  acknowledged that nothing herein shall require
the Company to increase the size of its board of directors for such
purpose.  Upon any such initial designation, the Company shall cause such
designee to be appointed a director of the Company to fill an existing vacancy,
or, if no vacancies exist on the Company’s board of directors, the Company shall
increase the authorized size of the Company’s board of directors by one director
and the Company shall then cause such designee to be appointed a director of the
Company to fill such newly created vacancy. The Company shall, at each annual or
special meeting of stockholders of the Company at which directors are to be
elected, nominate and recommend for election such second individual designated
by Intrexon to serve as a member of the board of directors of the Company.  Upon
the death, disability, retirement, resignation or other removal of the director
designated by Intrexon pursuant to this Section 6.6(b), the Company’s board of
directors shall as promptly as practicable elect and appoint another individual
designated by Intrexon as a director to fill the vacancy so created.
 
(c)           Subject to Section 10.14, Intrexon’s rights and the Company’s
obligations under this Section 6.6 shall terminate upon the termination of the
Channel Agreement.
 
6.7          No Poison Pill.  The Company will not adopt any stockholder rights
plan, “poison pill” or similar arrangement, or adopt any anti-takeover
provisions under its Charter documents, that would trigger any right, obligation
or event as a result of the issuance of the Shares hereunder to Intrexon or
Intrexon’s ownership of such Shares, or the accumulation of shares of Common
Stock acquired in the market by Intrexon or its affiliates, provided that
Intrexon complies with Section 6.9 below.

 
15.

--------------------------------------------------------------------------------

 
 
6.8          No Reduction in Outstanding Number of Shares.  Prior to the earlier
of (i) the issuance of the Second Tranche Shares and (ii) the fifth year
anniversary of the date hereof, the Company shall take no action that would
reduce the number of its issued and outstanding shares of Common Stock (such as
a repurchase or redemption thereof except in the context of a repurchase or
forfeiture of restricted stock issued to an employee, officer, director,
consultant or advisor) such that the sum of the First Tranche Shares, the
Upfront Purchase Shares and 7.495% of the number of shares of Common Stock
issued and outstanding immediately prior to the First Tranche Closing (which for
clarity equals the number of First Tranche Shares) (subject to appropriate
adjustment for stock splits, dividends, combinations, recapitalizations and the
like affecting the Common Stock) would, at the time of the Second Tranche
Closing, exceed 19.99% of the issued and outstanding number of shares of Common
Stock of the Company, unless the Company had first obtained the approval of its
stockholders for the issuance at the Second Tranche Closing of Shares in an
amount equal to 7.495% of the number of shares of Common Stock issued and
outstanding immediately prior to the First Tranche Closing (subject to
appropriate adjustment for stock splits, dividends, combinations,
recapitalizations and the like affecting the Common Stock) or such stockholder
approval is not required under the Nasdaq Stock Market listing requirements in
order to effect such full issuance in compliance therewith.
 
6.9          Standstill Provision.
 
(a)           Intrexon hereby agrees that, for a period of three years from the
date hereof, unless specifically invited in writing by the Company to do so,
neither Intrexon nor any of its Affiliates will, or will cause or knowingly
permit any of its or their directors, officers, employees, investment bankers,
attorneys, accountants or other advisors or representatives to, in any manner,
directly or indirectly:
 
(i)           effect or seek, initiate, offer or propose (whether publicly or
otherwise) to effect, or cause or participate in or in any way advise or, assist
any other person to effect or seek, initiate, offer or propose (whether publicly
or otherwise) to effect or cause or participate in, any acquisition of any
securities (or beneficial ownership thereof) or assets of the Company; any
tender or exchange offer, merger, consolidation or other business combination
involving the Company; any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company; or
any “solicitation” of “proxies” (as such terms are used in the proxy rules of
the Commission) or consents to vote any voting securities of the Company;
 
(ii)          form, join or in any way participate in a “group” (as defined
under the Exchange Act, hereafter a “Group”) with respect to any securities of
the Company;
 
(iii)        otherwise act, alone or in concert with others, to seek to control
or influence the management, Board of Directors or policies of the Company
(except as contemplated by Section 6.6 of this Agreement, and provided further
that nothing herein shall limit the ability of the directors nominated to the
Board of Directors by Intrexon from fully exercising their rights and duties as
directors of the Company, which shall include the ability, in such capacity, to
freely communicate with the executive management of the Company and its board of
directors);

 
16.

--------------------------------------------------------------------------------

 
 
(iv)         take any action which could reasonably be expected to force the
Company to make a public announcement regarding any of the types of matters set
forth in this Section 6.9; or
 
(v)          enter into any agreements, discussions or arrangements with any
third party with respect to any of the foregoing.
 
(b)          Notwithstanding the foregoing, the Company hereby agrees that the
provisions of this Section 6.9 shall not apply to the following:
 
(i)           the purchase by Intrexon and/or its Affiliates after the date
hereof (and not pursuant to this Agreement) of up to an aggregate number of
shares of Common Stock that does not exceed 10% of the number of shares of
Common Stock then issued and outstanding;
 
(ii)         the exercise by Intrexon and/or its Affiliates,  if applicable, of
any voting rights available to Company stockholders generally pursuant to any
transaction described Section 6.9(a)(i) above, provided that Intrexon has not
then either directly, indirectly, or as a member of a Group made, effected,
initiated or caused such transaction to occur or otherwise violated this Section
6.9;
 
(iii)        the exercise by Intrexon and/or its Affiliates,  if applicable, of
any voting rights generally available to it or them as non-Affiliate security
holders of a third party that is a participant in an action or transaction
described in Section 6.9(a)(i) above, provided that Intrexon has not then either
directly, indirectly, or as a member of a Group made, effected, initiated or
caused such action or  transaction to occur or otherwise violated this Section
6.9;
 
(iv)         any activity by Intrexon  after the Company has made any public
announcement of its intent to solicit or engage in any transaction which would
result in a Company Sale; and
 
(v)           making any communication to Company executive management on a
confidential basis solely that Intrexon would be interested in engaging in
discussions with the Company that could result in a negotiated transaction
described in Section 6.9(a)(i) so long as Intrexon does not propose any such
transaction or discuss or refer to potential terms thereof without the Company’s
prior consent.
 
Notwithstanding any of the foregoing provisions of this Section 6.9, the Company
further agrees that nothing herein shall limit the ability of Mr. Kirk (or, if
not Mr. Kirk,  Intrexon’s designee to the Company’s board of directors pursuant
to Section 6.6(a)) to confidentially propose to the executive management of the
Company and its board of directors, and/or advocate for, any transaction between
the Company and any third party unaffiliated with Intrexon or its Affiliates to
the extent that such proposal and/or advocacy is made in his (or her) capacity
as a director of the Company and in the exercise of his (or her) rights and
duties as a director of the Company.

 
17.

--------------------------------------------------------------------------------

 
 
6.10        Stockholder Approval and Subsequent Issuance.  In the event the
Company determines that a Second Tranche Shortfall will occur, then the Company
shall (i) at its next annual meeting of stockholders after the date of such
determination, hold a vote with respect to the issuance by the Company to
Intrexon of  an amount of Shares equal to the number of shares comprising the
Second Tranche Shortfall (subject to appropriate adjustment for stock splits,
dividends, combinations, recapitalizations and the like affecting the Common
Stock); (ii) solicit the approval of its stockholders with respect to such
issuance, (iii) recommend that its stockholders approve such issuance and, (iv)
if requisite stockholder approval is obtained therefor in accordance with the
Nasdaq Stock Market listing rules, effect such issuance in accordance with
Section 1.4.


SECTION 7.  Equity Purchase Commitment
 
7.1          Intrexon Commitment.  Subject to Section 7.2, if requested by the
Company,  Intrexon will participate in each Qualified Financing (as hereinafter
defined) conducted by Company and will purchase as part of, or in connection
with, such Qualified Financing an amount of Common Stock or other Company
securities equal to 19.99% of the number of shares of Common Stock (or other
Company securities) issued and sold by the Company in the Qualified Financing
(excluding the securities sold pursuant to this Section 7.1) or, in the case of
a Qualified Financing that is completed following the two year anniversary of
the date of the Channel Agreement, a lesser number of shares of Common Stock (or
other Company securities) having a purchase price in such Qualified Financing
equal to 50% of the Use of Proceeds Commitment Amount (as hereinafter defined)
(collectively, the “Equity Purchase Commitment”), provided, however, that in no
event shall Intrexon have any obligation to purchase more than a total of
$50,000,000 of Common Stock or other Company securities pursuant to this Section
7.  For the purposes of this Section 7, a “Qualified Financing” shall mean a
sale by the Company of Common Stock, or equity securities convertible into
Common Stock, in a public or private offering, raising gross proceeds of at
least $10,000,000 where the shares sold are either registered under the
Securities Act on issuance, or the Company agrees to register such shares
following the issuance of such shares.  The price per share paid by Intrexon in
any such Qualified Financing shall be the same as that paid by the other
investors in such Qualified Financing, and Intrexon shall receive securities of
the same type and with the same rights, preferences and privileges as the other
investors in such Qualified Financing, including, for example, any warrant
coverage, subject to the execution by Intrexon of the investment documents
entered into by the other investors in the Qualified Financing.  In case the
Qualified Financing is for convertible debt instruments of the Company or
non-convertible preferred stock of the Company and the Company requests that
Intrexon participate in the Qualified Financing, then notwithstanding the
foregoing, Intrexon shall not be required to purchase such securities pursuant
to this Section 7.1, but may, at its election, do so, and if so elected by
Intrexon, such purchase(s) shall be deemed part of the Equity Purchase
Commitment.
 
In the event that the Qualified Financing is a public offering made pursuant to
a registration statement filed with the Commission pursuant to the Securities
Act:

 
18.

--------------------------------------------------------------------------------

 

(a)           Upon receipt of the prospectus and other offering documents
prepared by the Company in connection with such public offering, Intrexon shall
be under no obligation to participate in such public offering but may, at its
election, do so up  to the Equity Purchase Commitment calculated based on the
amount raised in such public offering.  Upon such election, and subject to
Section 7.1(b), the Company shall permit Intrexon to participate in such public
offering in the amount elected by Intrexon in accordance with the preceding
sentence.
 
(b)           Unless Intrexon elects to participate in such public offering in
the full amount of its Equity Purchase Commitment (calculated based on the
amount raised in such public offering) and/or counsel to the Company or counsel
to any underwriter in such public offering advises the Company that such
inclusion is not permissible under and in compliance with applicable securities
laws (including without limitation Section 5 of the Securities Act), the
offering and sale of securities to Intrexon pursuant to this Section 7 shall be
made by the Company in a concurrent private placement and not in such public
offering.  In any such private placement:  (i) the offer of the securities in
such private placement shall be made on the same terms and conditions as the
offer of the securities in the public offering, (ii) the closing of the private
placement shall occur concurrently with the closing of the Qualified Financing,
(iii) the securities offered and sold to Intrexon in the private placement shall
be deemed to have been issued in such Qualified Financing for the purpose of
calculating Intrexon’s purchase obligation, and (iv) the Company shall provide
registration rights similar to those provided in the Rights Agreement with
respect to the securities purchased in the private placement.
 
7.2          Conditions Precedent to Equity Purchase
Commitment.  Notwithstanding the foregoing, Intrexon shall not be obligated to
purchase shares of the Company’s Common Stock pursuant to this Section 7 (a)
unless the Company shall then be in substantial compliance with its obligations
under the Channel Agreement, and such agreement shall not have been terminated,
and (b) with respect to a Qualified Financing that is completed following the
one year anniversary of the date of the Channel Agreement, the Company shall
have confirmed in writing to Intrexon the Company’s intent that an amount equal
to 40% of the net proceeds (the “Use of Proceeds Commitment Amount”) from the
Qualified Financing shall have been spent, or in the next year will be spent, by
the Company under the Channel Agreement.
 
SECTION 8.  Conditions to Closing.
 
8.1          The obligation hereunder of the Company to issue and sell Shares to
Intrexon at each Closing is subject to the satisfaction or waiver, at or before
the Closing of the conditions set forth below.  These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion.
 
(a)           Accuracy of Intrexon’s Representations and Warranties.  The
representations and warranties of Intrexon shall be true and correct as of the
date when made and as of the Closing Date as though made at that time, except
for representations and warranties that are expressly made as of a particular
date, which shall be true and correct as of such date.
 
(b)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 
19.

--------------------------------------------------------------------------------

 
 
(c)           Delivery of Purchase Price.  With respect only to the Company’s
obligation to issue and sell the Upfront Purchase Shares, the cash purchase
price for the Upfront Purchase Shares shall have been delivered to the Company
on the Closing Date.
 
(d)           Performance by Intrexon.  Intrexon shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied by
Intrexon at or prior to the Closing Date.
 
(e)           Channel Partnership Agreement.  The Channel Agreement shall have
been entered into by the Company and Intrexon and shall be in full force and
effect.
 
(f)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened in
writing against Intrexon or any of the officers, directors or Affiliates of
Intrexon seeking to restrain, prevent or change the transactions contemplated by
this Agreement, or seeking damages in connection with such transactions.
 
8.2          The obligation hereunder of Intrexon to purchase Shares and
consummate the transactions contemplated by this Agreement is subject to the
satisfaction or waiver, at or before each Closing, of each of the conditions set
forth below.  These conditions are for Intrexon’s sole benefit and may be waived
by Intrexon at any time in its sole discretion.
 
(a)           Accuracy of the Company’s Representations and Warranties.  Each of
the representations and warranties of the Company in this Agreement shall be
true and correct as of the Closing Date, except for representations and
warranties that speak as of a particular date, which shall be true and correct
as of such date.
 
(b)           Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.
 
(c)           Channel Partnership Agreement.  The Channel Agreement shall have
been entered into by the Company and Intrexon and shall be in full force and
effect.
 
(d)           No Suspension, Etc.  Trading in the common stock shall not have
been suspended by the Commission or the Nasdaq Capital Market.
 
(e)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(f)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened in
writing against the Company or any of the officers, directors or Affiliates of
the Company seeking to restrain, prevent or change the transactions contemplated
by this Agreement, or seeking damages in connection with such transactions.

 
20.

--------------------------------------------------------------------------------

 
 
(g)           Execution of Rights Agreement.  On the First Tranche Closing Date,
each party shall have delivered its signature to the Rights Agreement to the
other party, and such agreement shall be in full force and effect as of the
Closing Date.
 
(h)           Opinion.  Counsel for the Company shall have delivered to
Purchaser opinion letters containing legal opinions substantially in the form
attached hereto as Exhibit B.
 
(i)           Officer’s Certificate.  On each Closing, the Company shall have
delivered to Intrexon a certificate signed by the chief executive officer on
behalf of the Company (the “Officer’s Certificate”), dated as of such Closing,
confirming on behalf of the Company the conditions precedent set forth in
paragraphs (a), (b), (d), (e), (f), (j) and (k) of this Section 8.2 as of such
Closing, and attaching and certifying a copy of the resolutions of the Company’s
board of directors referred to in the last sentence of Section 3.2.
 
(j)           No Material Adverse Effect.  Since the date of this Agreement,
there shall not have occurred any Material Adverse Effect.
 
(k)          Board Appointment.  With respect to the First Tranche Closing, the
authorized size of the Company’s board of directors shall have been set at a
membership not exceeding nine (9) in number and Randal J. Kirk shall have been
appointed a director of the Company.
 
SECTION 9.  Notices.
 
All notices or other communications which are required or permitted hereunder
shall be in writing and addressed as follows:


If to the Company:
ZIOPHARM Oncology, Inc.
 
1180 Avenue of the Americas
 
Suite 1920
 
New York, NY  10036
 
Attention: Chief Executive Officer
 
Fax No.: (646) 214-0711



with copies (which copies
 
shall not constitute notice
 
to the Company) to:
Maslon Edelman Borman & Brand, LLP
 
3300 Wells Fargo Center
 
90 South 7th Street
 
Minneapolis, MN 55402
 
Attention: Alan M. Gilbert
 
Fax No.: (612) 642-8381
   
If to Intrexon:
Intrexon Corporation


 
21.

--------------------------------------------------------------------------------

 



 
20358 Seneca Meadows Parkway
 
Germantown, MD 20876
 
Attention: Legal Department
 
Fax No.:  (301) 556-9902
   
with copies (which copies
 
shall not constitute notice
 
to Intrexon) to:
Cooley LLP
 
3175 Hanover Street
 
Palo Alto, CA  94304
 
Attention: Robert Jones
 
Fax No.:  (650) 849-7400



or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by facsimile (provided that the party providing such notice
promptly confirms receipt of such transmission with the other party by
telephone), on the business day after dispatch if sent by a
nationally-recognized overnight courier and on the third business day following
the date of mailing if sent by certified mail, postage prepaid, return receipt
requested.


SECTION 10.         Miscellaneous.
 
10.1       Fees and Expenses.  Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.
 
10.2       Waivers and Amendments.  Neither this Agreement nor any provision
hereof may be changed, waived, discharged, terminated, modified or amended
except upon the written consent of the parties hereto.
 
10.3       Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
 
10.4       Severability.  If any provision hereof should be held invalid,
illegal or unenforceable in any respect, then, to the fullest extent permitted
by law, (a) all other provisions hereof shall remain in full force and effect
and shall be liberally construed in order to carry out the intentions of the
Parties as nearly as may be possible and (b) the parties shall use their best
efforts to replace the invalid, illegal or unenforceable provision(s) with
valid, legal and enforceable provision(s) which, insofar as practical, implement
the purposes of such provision(s) in this Agreement.
 
10.5       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York as applied to contracts
entered into and performed entirely in the State of New York by New York
residents, without regard to conflicts of law principles.

 
22.

--------------------------------------------------------------------------------

 
 
10.6       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.
 
10.7       Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto, provided that Intrexon shall not assign its rights or
obligations hereunder unless Intrexon assigns such rights in whole and not in
part to an assignee of such rights and obligations which shall agree in writing
with the Company to be bound by this Agreement and that Intrexon’s rights under
Sections 6.7, 6.8 and 6.9 and obligations under Section 7 shall not be
assignable.
 
10.8       No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
10.9       Expenses.  Each party shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of this
Agreement.
 
10.10     Entire Agreement.  This Agreement (including the Schedule of
Exceptions), the Channel Agreement, the Rights Agreement and other documents
delivered pursuant hereto and thereto, including the exhibits, constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.
 
10.11     Publicity.  Except as otherwise provided herein, no party shall issue
any press releases or otherwise make any public statement with respect to the
transactions contemplated by this Agreement without the prior written consent of
the other party, except as may be required by applicable law or regulations, in
which case such party shall provide the other parties with reasonable notice of
such publicity and/or opportunity to review such disclosure.
 
10.12     Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.
 
10.13     Further Assurances.  From and after the date of this Agreement, upon
the reasonable request of Intrexon or the Company, the Company and Intrexon
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

 
23.

--------------------------------------------------------------------------------

 

10.14     Company Sale.  Upon the consummation of a Company Sale, the Company’s
obligations under Sections 1.4, 6 and 7 shall terminate and be of no further
force or effect.  For purposes of this Agreement, a “Company Sale” shall mean a
merger or consolidation in which (i) the Company is a constituent party, or (ii)
a subsidiary of the Company is a constituent party and the Company issues shares
of its capital stock pursuant to such merger or consolidation, except in the
case of either clause (i) or (ii) any such merger or consolidation involving the
Company or a Company subsidiary in which the shares of capital stock of the
Company outstanding immediately prior to such merger or consolidation continue
to represent, or are converted into or exchanged for shares of capital stock
which represent, immediately following such merger or consolidation, more than
50% by voting power of the capital stock of (A) the surviving or resulting
corporation or (B) if the surviving or resulting corporation is a wholly owned
subsidiary of another corporation immediately following such merger or
consolidation, the parent corporation of such surviving or resulting
corporation.


[Remainder of page intentionally left blank.]

 
24.

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Stock Purchase Agreement
to be executed by their duly authorized representatives as of the day and year
first above written.
 
ZIOPHARM ONCOLOGY, INC.
 
By:  
/s/ Jonathan Lewis
Name:  Jonathan Lewis, MD, PhD
Title:    Chief Executive Officer
 
INTREXON CORPORATION
 
By:  
/s/ Randal J. Kirk
Name:  Randal J. Kirk
Title:    Chief Executive Officer


 

--------------------------------------------------------------------------------

 

Exhibit A
 
FORM OF REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------

 
 
FINAL VERSION
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of ______________, 201__, by and among ZIOPHARM Oncology, Inc., a Delaware
corporation (the “Company”), and Intrexon Corporation, a Virginia corporation
(“Intrexon”).
 
This Agreement is being entered into pursuant to the Stock Purchase Agreement
between the Company and Intrexon dated as of January 6, 2011 (the “Purchase
Agreement”).
 
The Company and Intrexon hereby agree as follows:
 
1.
Definitions.

 
Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement.  As used in this Agreement, the
following terms shall have the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person.  For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms of “affiliated,” “controlling” and “controlled” have meanings
correlative to the foregoing.
 
“Board” means the Company’s Board of Directors.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the state of Delaware
generally are authorized or required by law or other government actions to
close.
 
“Closing Date” means the date of the closing of the purchase and sale of the
Shares pursuant to the Purchase Agreement.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the Company’s Common Stock, par value $0.001 per share.
 
“Effectiveness Period” shall have the meaning set forth in Section 2.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means [120 days from date of this Agreement], 2011.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

--------------------------------------------------------------------------------

 
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.
 
“Registrable Securities” means the First Tranche Shares, Second Tranche Shares
and Up Front Purchase Shares (as such terms are defined in the Purchase
Agreement) issued or issuable to Intrexon and any securities issued with respect
to, or in exchange for or in replacement of such shares of Common Stock upon any
stock split, stock dividend, recapitalization, subdivision, merger or similar
event; provided, however, that the applicable Holder has completed and delivered
to the Company a Selling Stockholder Questionnaire; and provided further that
such securities shall no longer be deemed Registrable Securities if such
securities have been sold pursuant to a Registration Statement, or (ii) such
shares have been sold in compliance with Rule 144 or all such shares may be sold
without limitation pursuant to Rule 144.
 
“Registration Statement” means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 
2

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
requested by the Company from time to time.
 
2.           Registration Obligations; Filing Date Registration.  On or prior to
the Filing Date the Company shall prepare and file with the Commission a
Registration Statement covering the resale of the Registrable Securities as
would permit or facilitate the sale and distribution of all the Registrable
Securities in the manner reasonably requested by the Holder; provided, however,
that if the Filing Date falls on a day that is not a Business Day, such deadline
shall be extended to the next Business Day.  The Registration Statement shall be
on Form S-3 (except if the Company is not then eligible to register for resale
the Registrable Securities on Form S-3, in which case such registration shall be
on another appropriate form in accordance with the Securities Act and the rules
promulgated thereunder and the Company shall undertake to register the
Registrable Securities on Form S-3 as soon as practicable following the
availability of such form, provided that the Company shall use reasonable best
efforts to maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement on Form S-3 covering the
Registrable Securities has been declared effective by the Commission).  The
Registration Statement shall contain the “Plan of Distribution” section in
substantially the form attached hereto as Annex A.  The Company shall use
reasonable best efforts to cause the Registration Statement to be declared
effective under the Securities Act as promptly as practicable after the filing
thereof, and, subject to Section 3(j) hereof, to keep such Registration
Statement continuously effective under the Securities Act until such date as is
the earlier of (x) the date when all Registrable Securities covered by such
Registration Statement have been sold under such Registration Statement; or (y)
the date on which the Registrable Securities may be sold pursuant to Rule 144,
without limitations, as determined by the counsel to the Company pursuant to a
written opinion letter, addressed to the Company’s transfer agent to such effect
(the “Effectiveness Period”). By 9:30 am Eastern Time on the Business Day
following the Effective Date, the Company shall file with the Commission in
accordance with Rule 424 under the Securities Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement.  Intrexon
acknowledges and agrees that securities other than the Registrable Securities
may be included in the Registration Statement.
 
3.           Registration Procedures.
 
In connection with the Company’s registration obligations hereunder, the Company
shall:
 
(a)           Prepare and file with the Commission on or prior to the Filing
Date, a Registration Statement on Form S-3 (or if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3 such
registration shall be on another appropriate form in accordance with the
Securities Act and the rules and regulations promulgated thereunder) in
accordance with the method or methods of distribution thereof as described on
Annex A hereto (except if otherwise directed by all of the Holders), and use
reasonable best efforts to cause the Registration Statement to become effective
and remain effective as provided herein.

 
3

--------------------------------------------------------------------------------

 
 
(b)           Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective (subject to Section 3(l))
as to the applicable Registrable Securities for the Effectiveness Period and
prepare and file with the Commission such additional Registration Statements, if
necessary, in order to register for resale under the Securities Act all of the
Registrable Securities; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424 (or any similar provisions then in
force) promulgated under the Securities Act; (iii) respond promptly to any
comments received from the Commission with respect to the Registration Statement
or any amendment thereto and promptly provide the Holders true and complete
copies of all correspondence from and to the Commission relating to the
Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders thereof set forth in the Registration Statement as so
amended or in such Prospectus as so supplemented.
 
(c)           Promptly notify the Holders of Registrable Securities (i)(A) when
a Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement is filed; (B) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement, and if requested
by such Holders, furnish to them a copy of such comments and the Company’s
responses thereto and (C) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event that makes any statement made in the Registration Statement or Prospectus
or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
(d)           Use reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of, (i) any order suspending the effectiveness of
the Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any U.S. jurisdiction.

 
4

--------------------------------------------------------------------------------

 

(e)           If requested by the Holders of a majority of the Registrable
Securities, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment to the Registration Statement such information as the
Company reasonably agrees should be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as practicable after the Company has received notification of the matters to be
incorporated in such Prospectus supplement or post-effective amendment.
 
(f)           Furnish to each Holder, without charge and upon request, at least
one conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and, to the extent requested by
such Person, all documents incorporated or deemed to be incorporated therein by
reference, and all exhibits (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission.
 
(g)           Promptly deliver to each Holder, without charge, as many copies of
the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request; and the
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 
(h)           Prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by a Registration Statement;
provided, however, the Company shall in no event be required to (x) qualify to
do business in any state where it is not then qualified or (y) take any action
that would subject it to tax or to the general service of process in any such
state where it is not then subject, or (z) comply with state securities or “blue
sky” laws of any state for which registration by coordination is unavailable to
the Company.
 
(i)           Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold
pursuant to a Registration Statement.
 
(j)           Upon the occurrence of any event contemplated by Section 3(c)(v),
promptly prepare a supplement or amendment, including a post-effective
amendment, to the Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, and file any other required document so that, as thereafter
delivered, neither the Registration Statement nor such Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 
5

--------------------------------------------------------------------------------

 
 
(k)           Use commercially reasonable efforts to cause all Registrable
Securities relating to the Registration Statement to be listed on the Nasdaq
Stock Market or any subsequent securities exchange, quotation system or market,
if any, on which similar securities issued by the Company are then listed or
traded.
 
(l)           The Company may require each selling Holder to furnish to the
Company information regarding such Holder and the distribution of such
Registrable Securities as is required by law to be disclosed in the Registration
Statement, and the Company may exclude from such registration the Registrable
Securities of any such Holder who fails to furnish such information within
fifteen (15) days after receiving such request.
 
Each Holder covenants and agrees that (i) it will not sell any Registrable
Securities under the Registration Statement until it has received copies of the
Prospectus as then amended or supplemented as contemplated in Section 3(g) and
notice from the Company that such Registration Statement and any post-effective
amendments thereto have become effective as contemplated by Section 3(c) and
(ii) it and its officers, directors or Affiliates, if any, will comply with the
prospectus delivery requirements of the Securities Act as applicable to them in
connection with sales of Registrable Securities pursuant to the Registration
Statement.
 
Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(c)(ii), 3(c)(iii), 3(c)(iv), 3(c)(v) or 3(m), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Section 3(j), or until it is advised in writing by the Company that the use of
the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration Statement.
 
(m)           If (i) there is material non-public information regarding the
Company which the Board reasonably determines not to be in the Company’s best
interest to disclose and which the Company is not otherwise required to
disclose, or (ii) there is a significant business opportunity (including, but
not limited to, the acquisition or disposition of assets (other than in the
ordinary course of business) or any merger, consolidation, tender offer or other
similar transaction) available to the Company which the Board reasonably
determines not to be in the Company’s best interest to disclose, then the
Company may postpone or suspend filing or effectiveness of a registration
statement for a period not to exceed thirty (30) consecutive days, provided that
the Company may not postpone or suspend its obligation under this Section 3(m)
for more than sixty (60) days in the aggregate during any 12 month period;
provided, however, that no such postponement or suspension shall be permitted
for consecutive thirty (30) day periods, arising out of the same set of facts,
circumstances or transactions.

 
6

--------------------------------------------------------------------------------

 

(n)           Any legend indicating, directly or indirectly, that the
Registrable Securities constitute “restricted securities” (as such term is
defined in Rule 144) stamped on a certificate evidencing the Registrable
Securities, and the related stock transfer instructions and record notations
with respect to such Registrable Securities, shall be removed and the Company
shall approve the issuance of a certificate without such legend to the holder of
such Securities if the Holder thereof provides the Company with reasonable
assurances that such securities can be sold pursuant to Rule 144.  Following the
receipt by the Company of such assurances, the Company will, no later than five
trading days following the delivery by a holder to the Company or the Company’s
transfer agent of a legended certificate representing such securities, deliver
or cause to be delivered to such Holder a certificate representing such
securities that is free from all restrictive and other legends.
 
4.           Registration Expenses.
 
All reasonable fees and expenses incident to the performance of or compliance
with this Agreement by the Company (excluding underwriters’ discounts and
commissions and all fees and expenses of legal counsel, accountants and other
advisors for any Holder except as specifically provided below), except as and to
the extent specified in this Section 4, shall be borne by the Company whether or
not the Registration Statement is filed or becomes effective and whether or not
any Registrable Securities are sold pursuant to the Registration Statement.  The
fees and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
Nasdaq Stock Market and each other securities exchange or market on which
Registrable Securities are required hereunder to be listed, (B) with respect to
filings required to be made with the Financial Industry Regulatory Authority and
(C) in compliance with state securities or Blue Sky laws, (ii) messenger,
telephone and delivery expenses, (iii) fees and disbursements of counsel for the
Company, (iv) Securities Act liability insurance, if the Company so desires such
insurance, and (v) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement, including, without limitation, the Company’s independent public
accountants.  In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.

 
7

--------------------------------------------------------------------------------

 

5.           Indemnification.
 
(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, its permitted assignees, officers, directors, agents, brokers
(including brokers who offer and sell Registrable Securities as principal as a
result of a pledge or any failure to perform under a margin call of Common
Stock), underwriters, investment advisors and employees, each Person who
controls any such Holder or permitted assignee (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, agents and employees of each such controlling Person, and the
respective successors, assigns, estate and personal representatives of each of
the foregoing, to the fullest extent permitted by applicable law, from and
against any and all claims, losses, damages, liabilities, penalties, judgments,
costs (including, without limitation, costs of investigation) and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
(collectively, “Losses”), arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
Prospectus, as supplemented or amended, if applicable, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except (i) to the
extent, but only to the extent, that such untrue statements or omissions are
based upon information regarding such Holder furnished in writing to the Company
by such Holder expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto  (it being
understood that each Holder has approved Annex A hereto for this purpose); (ii)
as a result of the failure of such Holder to deliver a Prospectus, as amended or
supplemented, to a purchaser in connection with an offer or sale; or (iii) in
the case of an occurrence of an event of the type specified in Section
3(c)(ii)-(v), the use by a Holder of an outdated or defective Prospectus after
the Company has notified such Holder in writing that the Prospectus is outdated
or defective and prior to the receipt by such Holder of notice that use of the
applicable prospectus may be resumed (and, if applicable, receipt of additional
or supplemental filings that are incorporated or deemed to be incorporated by
referenced in such Prospectus or Registration Statement), but only if and to the
extent that following such receipt the misstatement or omission giving rise to
such Loss would have been corrected; provided, however, that the indemnity
agreement contained in this Section 5(a) shall not apply to amounts paid in
settlement of any Losses if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld.  The Company shall notify such Holder promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 5(c) hereof) and shall
survive the transfer of the Registrable Securities by the Holder.
 
(b)           Indemnification by Holders.  Each Holder and its permitted
assignees shall, severally and not jointly, indemnify and hold harmless the
Company, its directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act), and the directors, officers, agents or employees of
such controlling Persons, and the respective successors, assigns, estate and
personal representatives of each of the foregoing, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or relating to any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus, as supplemented or
amended, if applicable, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading, to
the extent, but only to the extent, that such untrue statement or omission is
contained in or omitted from any information regarding such Holder furnished in
writing to the Company by such Holder expressly for use in therein, and that
such information was reasonably relied upon by the Company for use therein, or
to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was furnished in
writing by such Holder expressly for use therein (it being understood that each
Holder has approved Annex A hereto for this purpose).  Notwithstanding anything
to the contrary contained herein, in no event shall the liability of any
Purchaser under this Section 5(b) exceed the net proceeds to such Purchaser as a
result of the sale of Registrable Securities pursuant to a Registration
Statement in connection with which the untrue or alleged untrue statement or
material omission was provided.

 
8

--------------------------------------------------------------------------------

 
 
(c)           Conduct of Indemnification Proceedings.  If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party promptly shall notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel (which shall be reasonably acceptable to the Indemnifying Party) that
a conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, the
Indemnifying Party shall be responsible for reasonable fees and expenses of no
more than one counsel for the Indemnified Parties).  The Indemnifying Party
shall not be liable for any settlement of any such Proceeding effected without
its written consent, which consent shall not be unreasonably withheld or
delayed.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within twenty (20) Business Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

 
9

--------------------------------------------------------------------------------

 

(d)           Contribution.  If a claim for indemnification under Section 5(a)
or 5(b) is unavailable to an Indemnified Party because of a failure or refusal
of a governmental authority to enforce such indemnification in accordance with
its terms (by reason of public policy or otherwise), then each Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Losses, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and Indemnified Party in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations.  The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying, Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 5(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.  Notwithstanding anything to the contrary contained herein,
the Holders shall be liable under this Section 5(d) for only that amount as does
not exceed the aggregate amount invested by such Holder under the Purchase
Agreement.
 
6.           Rule 144.
 
As long as any Holder owns any Registrable Securities, the Company covenants to
use its commercially reasonable efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Section
13(a) or 15(d) of the Exchange Act.  As long as any Holder owns any Registrable
Securities, if the Company is not required to file reports pursuant to Section
13(a) or 15(d) of the Exchange Act, it will prepare and furnish to the Holders
and make publicly available in accordance with Rule 144 annual and quarterly
financial statements, together with a discussion and analysis of such financial
statements in form and substance substantially similar to those that would
otherwise be required to be included in reports required by Section 13(a) or
15(d) of the Exchange Act, as well as any other information required thereby, in
the time period that such filings would have been required to have been made
under the Exchange Act.  The Company further covenants that it will take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Person to sell the Shares without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 promulgated under the Securities Act, including providing any legal
opinions relating to such sale pursuant to Rule 144.  Upon the request of any
Holder, the Company shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.

 
10

--------------------------------------------------------------------------------

 
 
7.           Miscellaneous.
 
(a)           Remedies.  In the event of a breach by the Company or by a Holder,
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b)           Entire Agreement; Amendment.  This Agreement and the Purchase
Agreement contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the Purchase Agreement, neither the Company nor any Holder make any
representation, warranty, covenant or undertaking with respect to such matters,
and they supersede all prior understandings and agreements with respect to said
subject matter, all of which are merged herein.  No provision of this Agreement
may be waived or amended other than by a written instrument signed by the
Company and the Holders of at least a majority of all Registrable Securities
then outstanding.  Any amendment or waiver effected in accordance with this
Section 7(b) shall be binding upon each Holder (and their permitted assigns) and
the Company.
 
(c)           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be deemed to have been given when delivered if personally delivered or
sent by facsimile (provided that the party providing such notice promptly
confirms receipt of such transmission with the other party by telephone), on the
business day after dispatch if sent by a nationally-recognized overnight courier
and on the third business day following the date of mailing if sent by certified
mail, postage prepaid, return receipt requested.  The addresses for such
communications shall be:
 
If to the Company:
ZIOPHARM Oncology, Inc.
 
1180 Avenue of the Americas, 19th Floor
 
New York, NY  10036
 
Attention: Chief Executive Officer
 
Fax No.:  (646) 214-0711



with copies (which copies
 
shall not constitute notice
 
to the Company) to:
Maslon Edelman Borman & Brand, LLP
 
3300 Wells Fargo Center
 
90 South 7th Street
 
Minneapolis, MN  55402
 
Attention: Alan M. Gilbert


 
11

--------------------------------------------------------------------------------

 
 

 
Fax No.:  (612) 642-8381
   
If to Intrexon:
Intrexon Corporation
 
20358 Seneca Meadows Parkway
 
Germantown, MD 20876
 
Attention: Legal Department
 
Fax No.:  (301) 556-9902



with copies (which copies
 
shall not constitute notice
 
to Intrexon) to:
Cooley LLP
 
3175 Hanover Street
 
Palo Alto, CA  94304
 
Attention: Robert Jones
 
Fax No.:  (650) 849-7400



Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
(d)           Waivers.  No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
 
(e)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns
and shall inure to the benefit of each Holder and its successors and
assigns.  The Company may not assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of each Holder.
 
(f)           Assignment of Registration Rights.  The rights of each Holder
hereunder, including the right to have the Company register for resale
Registrable Securities in accordance with the terms of this Agreement, shall be
assignable by each Holder of all or a portion of the Registrable Securities
if:  (i) the Holder agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned,
(iii) following such transfer or assignment the further disposition of such
securities by the transferee or assignees is restricted under the Securities Act
and applicable state securities laws, and (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this Section, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions of this Agreement.  The rights to assignment shall apply to the
Holders (and to subsequent) successors and assigns.

 
12

--------------------------------------------------------------------------------

 
 
(g)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
(h)           Termination.  This Agreement shall terminate on the earlier of (i)
the date on which all remaining Registrable Securities may be sold without
restriction pursuant to Rule 144 of the Securities Act or (ii) the date when all
Registrable Securities have been sold pursuant to a Registration Statement.
 
(i)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to
principles of conflicts of law thereof.
 
(j)           Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
 
(k)           Severability.  The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
(l)           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.


 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized officers as of the
date first above written.
 
ZIOPHARM ONCOLOGY, INC.
 
By:
   
Name:  Jonathan Lewis, MD, PhD
Title:    Chief Executive Officer



INTREXON CORPORATION
 
By:
   
 
Name: Randal J. Kirk
 
Title:   Chief Executive Officer



SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT
 

 

--------------------------------------------------------------------------------

 

ANNEX A
PLAN OF DISTRIBUTION


The Selling Stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of Common Stock or interests
in shares of Common Stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.  The Selling Stockholders may use one or more
of the following methods when disposing of the shares or interests therein:
 
 
•
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
•
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
 
•
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
•
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
•
privately negotiated transactions;

 
 
•
through the writing or settlement of options, swaps, derivatives or other
hedging transactions, whether through an options exchange or otherwise;

 
 
•
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;



 
•
in the over the counter market;

 
 
•
a combination of any such methods of disposition; and

 
 
•
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction will not be in excess of a customary brokerage
commission in compliance with FINRA Rule 2440; and in the case of a principal
transaction a markup or markdown in compliance with FINRA IM-2440 or the
successor to such FINRA rules. 

 
A-1

--------------------------------------------------------------------------------

 
 
The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under the prospectus, or
under an amendment to the prospectus under Rule 424(b) or other applicable
provision of the Securities Act of 1933, as amended (the “Securities Act”),
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under the prospectus. The
Selling Stockholders do not expect these commissions and discounts to exceed
what is customary in the types of transactions involved.
 
There can be no assurance that any Selling Stockholder will sell any or all of
the shares of Common Stock pursuant to the registration statement, of which this
prospectus forms a part.

 
The Selling Stockholders may enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by the prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to the
prospectus (as supplemented or amended to reflect such transaction).


The Selling Stockholders and any broker-dealer or agents that are involved in
selling the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of Common Stock purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act.  .  In no event shall any
broker-dealer receive fees, commission and markups which, in the aggregate,
would exceed eight percent (8%). Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock.


We have advised each Selling Stockholder that it may not use shares registered
on the registration statement of which this prospectus is a part to cover short
sales of Common Stock made prior to the date on which the registration statement
shall have been declared effective by the Securities and Exchange
Commission.  If a Selling Stockholder uses this prospectus for any sale of
shares of our Common Stock, it will be subject to the prospectus delivery
requirements of the Securities Act. The Selling Stockholders and any other
person participating in such distribution will be subject to applicable
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder, including, without limitation, Regulation M
of the Exchange Act, which may limit the timing of purchases and sales of any of
the shares of Common Stock by the Selling Stockholders and any other
participating person.  Regulation M may also restrict the ability of any person
engaged in the distribution of the shares of Common Stock to engage in
market-making activities with respect to the shares of Common Stock.  All of the
foregoing may affect the marketability of the shares of Common Stock and the
ability of any person or entity to engage in market-making activities with
respect to the shares of Common Stock.

 
A-2

--------------------------------------------------------------------------------

 
 
We may indemnify the Selling Stockholders against certain liabilities, including
some liabilities under the Securities Act, in accordance with an agreement
between us and the Selling Stockholders.  We may be indemnified by the Selling
Stockholders against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the Selling Stockholders specifically for use in this prospectus, in accordance
with the related registration rights agreement, or we may be entitled to
contribution.
 

 
A-3

--------------------------------------------------------------------------------

 
 

Annex B
 
ZIOPHARM Oncology, Inc.
 
Selling Stockholder Notice and Questionnaire
  
The undersigned beneficial owner of common stock, $0.001 par value per share
(the “Common Stock”), of ZIOPHARM Oncology, Inc. (the “Company”), (the
“Registrable Securities”) understands that the Company has filed or intends to
file with the Securities and Exchange Commission (the “Commission”) a
registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities, in accordance with the terms of the
Registration Rights Agreement, dated as of ____________, 201___ (the
“Registration Rights Agreement”), among the Company and the Purchasers named
therein.  The purpose of this Questionnaire is to facilitate the filing of the
Registration Statement under the Act that will permit you to resell the
Registrable Securities in the future.  The information supplied by you will be
used in preparing the Registration Statement.  All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related Prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
Prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.
 
QUESTIONNAIRE
 
1.
Name.

 
 
(a)
Full Legal Name of Selling Stockholder

 

--------------------------------------------------------------------------------



 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

--------------------------------------------------------------------------------

  
 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

--------------------------------------------------------------------------------

 
 
B-1

--------------------------------------------------------------------------------

 
 
2.
Address for Notices to Selling Stockholder:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Telephone:
___________________________________________________________________________________________
Fax:
________________________________________________________________________________________________
Contact Person:
_______________________________________________________________________________________
E-mail address of Contact
Person:___________________________________________________________


3.  Beneficial Ownership of Registrable Securities:
 
 
(a)
Type and Number of Registrable Securities beneficially owned:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


 
4.  Broker-Dealer Status:
 
 
(a)
Are you a broker-dealer?

 
Yes   ¨                      No   ¨
 
Note:
If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
(b)
Are you an affiliate of a broker-dealer?

 
Yes   ¨                      No   ¨
 
Note:
If yes, provide a narrative explanation below:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  
 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes   ¨                      No   ¨
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
B-2

--------------------------------------------------------------------------------

 
 
5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
 
(a)
As of ___________, 201___, the Selling Stockholder owned outright (including
shares registered in Selling Stockholder's name individually or jointly with
others, shares held in the name of a bank, broker, nominee, depository or in
"street name" for its account), _________ shares of the Company's capital stock
(excluding the Registrable Securities).  If “zero,” please so state.

 
 
(b)
In addition to the number of shares Selling Stockholder owned outright as
indicated in Item 5(a) above, as of ________________, 201___, the Selling
Stockholder had or shared voting power or investment power, directly or
indirectly, through a contract, arrangement, understanding, relationship or
otherwise, with respect to ______________ shares of the Company's capital stock
(excluding the Registrable Securities).  If “zero,” please so state.

 
 
If the answer to Item 5(b) is not “zero,” please complete the following tables:

 
Sole Voting Power:


Number of Shares
 
Nature of Relationship Resulting in Sole
Voting Power
                       



Shared Voting Power:


Number of Shares
 
With Whom
Shared
 
Nature of
Relationship
                             



Sole Investment power:


Number of Shares
 
Nature of Relationship Resulting in Sole
Investment power
                             



Shared Investment power:


Number of Shares
 
With Whom
Shared
 
Nature of
Relationship
                             

 
 
B-3

--------------------------------------------------------------------------------

 
 
 
(c)
As of _____________, 201___, the Selling Stockholder had the right to acquire
the following shares of the Company's common stock pursuant to the exercise of
outstanding stock options, warrants or other rights (excluding the Registrable
Securities).  Please describe the number, type and terms of the securities, the
method of ownership, and whether the undersigned holds sole or shared voting and
investment power.  If “none”, please so state.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
6.  Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
7.  Plan of Distribution:
 
The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.
 
State any exceptions here:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
***********
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration Statement
filed pursuant to the Registration Rights Agreement.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in each Registration Statement filed pursuant to the Registration
Rights Agreement and each related Prospectus.  The undersigned understands that
such information will be relied upon by the Company in connection with the
preparation or amendment of any such Registration Statement and the related
Prospectus.

 
B-4

--------------------------------------------------------------------------------

 
 
By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation
M. The undersigned also acknowledges that it understands that the answers to
this Questionnaire are furnished for use in connection with Registration
Statements filed pursuant to the Registration Rights Agreement and any
amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.
 
The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:
 
“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective.  One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made.  There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”
 
By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.
 
I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.
 
Dated:
   
Beneficial Owner:
 




 
By:
     
Name:
   
Title:

 
 
B-5

--------------------------------------------------------------------------------

 